IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


T.C,                                         : No. 430 EAL 2020
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
              v.                             :
                                             :
                                             :
M.B.                                         :


                                      ORDER



PER CURIAM

       AND NOW, this 8th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.